DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason A Walls on 03 March 2022.

The application has been amended as follows: 

1. (Currently Amended) A method for therapeutic application of laser and cannabidiol to skin tissue, the method comprising: 
applying cannabidiol onto [[a]] the skin tissue; and 
irradiating the skin tissue and the cannabidiol applied to the skin tissue with a laser light, wherein the laser light has a wavelength ranging from 800 nm to 870 nm that is sufficient to cause absorption of at least some of the cannabidiol into the skin tissue.

2. (Currently Amended) The method of claim 1, wherein the wavelength is sufficient to cause absorption of at least some of the cannabidiol into a bloodstream within the skin tissue.

5. (Cancelled) 

6. (Currently Amended) The method of claim 1, wherein the applying of the cannabidiol onto the skin tissue comprises applying the cannabidiol onto an applicator pad or gauze, and then applying the applicator pad or gauze onto the skin tissue.

7. (Currently Amended) The method of claim 1, wherein after applying the cannabidiol onto the skin tissue and prior to irradiating the skin tissue and the cannabidiol, the cannabidiol is resident on the skin tissue for a residence time.

8. (Currently Amended) The method of claim 1, wherein the skin tissue is irradiated with the laser light in a plurality of intermittent cycles over a treatment period.

10. (Currently Amended) The method of claim 1, wherein the cannabidiol absorbs into the skin tissue to a penetration depth ranging from 3 to 5 cm.

11. (Currently Amended) The method of claim 1, wherein the laser light has a lateral spread of from 1 to 3 cm within the skin tissue.

15. (Currently Amended) The method of claim 14, wherein the laser emitting tool comprises a guide light that emits a visible light, the method comprising using the guide light to aim the at least one diode at a location on the skin tissue.

16. (Currently Amended) The method of claim 1, further comprising performing a grid treatment cycle on the skin tissue, the grid treatment cycle comprising: 
defining a grid on the skin tissue, the grid comprising a plurality of discrete portions of the skin tissue; 
applying the cannabidiol onto each discrete portion of the skin tissue within the grid; and 
irradiating each discrete portion of the skin tissue having the cannabidiol applied thereon.

21-23. (Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest applying cannabidiol onto the skin tissue, and irradiating the skin tissue and the cannabidiol applied to the skin tissue with a laser light, wherein the laser light has a wavelength ranging from 800 nm to 870 nm that is sufficient to cause absorption of at least some of the cannabidiol into the skin tissue.  The closest prior art of record is Chah et al. (US 10,398,776), which discloses applying cannabidiol to the skin after pretreating the skin with laser radiation and then applying ultrasonic radiation to the cannabidiol [Fig. 3], and Chen et al. (US 2018/0235904), which discloses pharmaceutical compositions including cannabidiol may be administered concurrently or sequentially with one or more other treatment methods including but are not limited to chemotherapy, radiation therapy, immune therapy, laser photothermal therapy and surgery [par. 0071].  Instant claim 1 requires 800-870 nm laser .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	(1)  Fitzsimmons et al. (US 10,842,758) discloses disrupting the surface of the skin may also be disrupted mechanically by using  laser powered systems prior to the application of cannabidiol [col. 22, lines 24-63].
(2) Naheed (US 2020/0282062) discloses a device including a cartridge containing cannabidiol (CBD) and a laser to heat the cartridge in order to release cannabidiol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        03 March 2022